Order filed, April 24, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00269-CR
                                   14-20-00270-CR
                                 ____________

             EX PARTE ANTONIO FELAN JUNIOR, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 300th District Court
                            Brazoria County, Texas
                      Trial Court Cause No. 73907, 73908


                                      ORDER

      The reporter’s record in this case was due April 23, 2020. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Renee Rape and Jill Fredrichs, the court reporters, to file the
record in this appeal within 10 days of the date of this order.


                                   PER CURIAM


Panel Consists of Justices Christopher, Wise and Zimmerer.